DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upwind blade moulds” and  “downwind blade moulds” (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-10, 14 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Baek (WO2012/093136).
Re Claim 1, Baek discloses a method of manufacturing at least two preforms for moulding a wind turbine blade, the preforms including at least one preform having a first shape and at least one preform having a second shape, the second shape being different from the first shape, the method comprising the steps of providing a preform mould structure 74 having a moulding surface 76 of variable shape such that the shape of the moulding surface can be varied at least between a first and a second configuration (Fig. 5-11; pg. 17, lines 1-15), providing at least one actuator 90, , 98, 100, 104, etc for changing the shape of the moulding surface between the first and the second configuration, moulding at least one preform having the first shape on the moulding surface having the first configuration, and moulding at least one preform having the second shape on the moulding surface having the second configuration (pg. 16, second paragraph: “”; the moulding system can be adjusted to form various desired shapes and contours; Fig. 1-11; pg. 17, lines 1-15; pgs. 16, lines 7-20; pg. 20, lines 26 - pg. 21, line 2 explains that the two halves of the blade can be formed separately and with different shapes and contours). 
Re Claim 3, Baek discloses the first and the second configuration differ in terms of the curvature of the moulding surface (the moulding system can be adjusted to form various desired shapes and contours; Fig. 1-11; pgs. 17-20; pg. 20, lines 26 - pg. 21, line 2). 
Re Claim 4, Baek discloses the first and the second configuration differ in terms of the curvature of the moulding surface in the longitudinal direction of the moulding surface (Fig. 1-11; pgs. 17-20; pg. 17, lines 1-15; pg. 20, lines 26 - pg. 21, line 2). 
Re Claim 5, Baek discloses the first and the second configuration do not differ in terms of the curvature of the moulding surface in the transverse direction of the moulding surface (Fig. 1-11; pgs. 17-20;). 
Re Claim 6, Baek discloses the preform is for use in a main laminate portion of the wind turbine blade (Fig. 1-11). 
Re Claim 7, Baek discloses the moulding surface can be varied between a concave shape and a convex shape (by adjusting the actuators, moulding surface can be varied between a concave shape and a convex shape; Figs. 5-11; pg. 17-20; note pg. 20, lines 16-18). 
Re Claim 8, Baek discloses the method comprises manufacturing preforms for an upwind blade half and for a downwind blade half of the same blade, using the same preform mould structure (Figs. 5-11; pg. 17-20). 
Re Claim 9, Baek discloses the moulding steps comprises laying a fibre material and a binding agent onto the moulding surface (VARTM process, see pg. 16 and pgs. 1-2). 
Re Claim 10, as best understood, Baek discloses the moulding surface is provided on one or more bendable sheets (pg. 16). 
Re Claim 14, Baek discloses providing at least three actuators for changing the shape of the moulding surface between the first and the second configuration (Figs. 7, 9; pg. 19-20).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Sherrill (US 6,298,896).
Re Claim 2, Baek does not disclose the shape of the moulding surface can be varied across the entire moulding surface. However, Sherrill teaches the shape of the moulding surface can be varied across the entire moulding surface (Fig. 1-2). It would be obvious to one of ordinary skill in the art to utilize shape of the moulding surface being varied across the entire moulding surface, as taught by Sherrill, for the purpose of enabling increased possibilities of shape configurations and ultimate flexibility in design.
 Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Torres Martinez (PGPub 2010/0024215).
Re Claim 12-13, Baek discloses the moulding surface is provided on a bendable sheet but does not disclose the moulding surface is provided on two or more bendable sheets, wherein adjacent sheets are hingedly interconnected along their longitudinal edges, and wherein one actuator is provided at a front end of each sheet and one actuator is provided at a rear end of each sheet, the sheets are hingedly interconnected by one or more elastic strips provided in between adjacent sheets. However, Torres Martinez teaches expanding molding surface by attaching bendable sheets (plurality of elements 7 on left side being considered one sheet and right side being another sheet) hingedly interconnected along their longitudinal edges, and wherein one actuator is provided at a front end of each sheet and one actuator is provided at a rear end of each sheet, the sheets are hingedly interconnected by one or more elastic strips 8.1 (Fig. 8, 8A, 9; para. 34-36, 41). It would be obvious to one of ordinary skill in the art to utilize bendable sheets hingedly interconnected along their longitudinal edges by one or more elastic strips, as taught by Torres Martinez, for the purpose of allowing formation of complex blade shapes with increased flexibility.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek.
Re Claim 18, as best understood, Baek discloses the moulding surface is provided on one or more bendable sheets (pg. 16). Baek does not specify one or more bendable steel sheets. However, it would be obvious to one of ordinary skill in the art to utilize steel sheet in order to obtain a desired strength and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 that “such as” has been removed thus rendering the 112b rejection of claim 10 moot.-In response, claim 10 has not been amended and the rejection is upheld.
Applicant argues on page 9 that Baek does not disclose preforms and instead forms half shells and that the molding surface in Baek is only changed for new blades and not for parts of the same blade.-In response, under BRI, the half shells of Baek are being considered as preforms since perform is a generic term that Examiner is defining as an intermediary workpiece that will form part of a finished product and since the half shells of Baek will be combined later to form a blade they can be considered to be preforms. Regarding the assertion that the molding surface in Baek is only changed for new blades, Examiner respectfully disagrees since Baek specifically discusses varying the mold for any desired shape by adjusting the actuators and varying shapes between shell halves (page 20 of Baek).
Applicant’s arguments on page 10 regarding claim 17 are persuasive and the rejection is withdrawn. However, it is noted that the molds discussed in claims 17 are not shown in the drawings and thus an objection to this effect has been added.
Applicant argues on pages 11-14 that Sherill does not teach preforms and that Baek teaches away from the combination of these references.-In response, note that as addressed above Baek does teach preforms and Sherill is not being relied on for teaching preforms. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 16 that the flanges of Torres Martinez are not bendable sheets, and that there is no teaching that the adjacent sheets are hingedly interconnected along their longitudinal edges but rather each sheet is connected to the rigid moulding surface and further that there is no teaching of actuators at front and rear ends.-In response, note that bendable is a broad term which just requires that an element is capable of being bent and under BRI the sheets of Torres Martinez can be considered bendable. Further note that Torres Martinez is being relied on to teach just the outer sheets which would attach to main sheet of Baek (with the whole set of sheets 7 on left side being considered one sheet and the whole set of sheets 7 on right side being considered one sheet) and thus the top most and bottom most actuators are considered to be the respective fron and rear end actuators. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726